Title: Joseph Banks to John Adams, 5 Jun. 1786
From: Banks, Joseph
To: Adams, John


          
            
              
            
            

              Soho Square.

               June 5 1786.
            
          

          Sir Jos: Banks presents his Compt. to
              Mr. Adams & returns him many thanks for the Care
            he has been so good as to take of the Volume of the Transactions of the American Academy
            it will be presented to the Royal Society on their next meeting which will be on the 15
            instant Sir Jos: would consider himself as still more obligd to Mr. Adams if he could take Charge of some Presents intended by the Royal Society
            to be sent to the American academy
          
            
              
            
          
        